Title: To James Madison from James Ross, 22 March 1802
From: Ross, James
To: Madison, James


Letter not found. 22 March 1802. Mentioned in Daniel Brent to Ross, 14 May 1802 (DNA: RG 59, DL, vol. 14), as a letter enclosing the deposition of John and Joseph Dunlap in support of their claim against Spain. Brent informed Ross that JM “thought it best to address a complaint to the Spanish Government” through Charles Pinckney at Madrid and had written to Pinckney accordingly; “he charged me also to signify to you, that some additional testimony will perhaps be useful, to give force to this deposition,… and that agreeable to a suggestion in your letter, he has informed Mr. Pinckney this testimony could be procured, and would be sent to him if necessary.”
 